MATTHEWS, Justice,
dissenting.
The legislature has provided two methods by which a judge may be challenged: challenge for cause, and peremptory disqualification. Both methods are designed to achieve the goal that a litigant obtain a fair trial, and we should interpret them so that they may be fully utilized.
Under the opinion today a litigant challenging a judge for cause must in effect surrender his right to exercise a peremptory disqualification because seldom will his challenge for cause be ruled upon within five days. The effect of the opinion will be to deter the filing of all challenges for cause, including those which should be filed, because the risk of losing is too great.
The right of peremptory disqualification was meant to supplement, not to supplant, the right to challenge for cause. I would hold that the time for filing a peremptory disqualification is tolled while a challenge for cause is pending. This would fully preserve both rights.